Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
 
Status of Claims
This office action for the 15/792362 application is in response to the communications filed April 04, 2022. 
Claims 1 and 11 were amended April 04, 2022. 
Claims 1-4, 6-14, and 16-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of presenting a list of payor identities the payor identities corresponding to payors available for selection be a user, based on the selection by the user, determining a subset of payor-specific ordering guidelines from all available ordering guidelines, obtaining a payor class corresponding with the subset of payor-specific ordering guidelines, and a set of pre-approved test types, wherein the subset of payor-specific ordering guidelines comprise a plurality of ordering criteria flags, comparing a laboratory test type for the laboratory test to the set of pre-approved test types, upon determining that the laboratory test type matches at least one of the set of pre-approved test types, displaying a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, wherein the set of inquiries is limited to ensure a set of patient-specific data is obtained in order to issue a reimbursement for the laboratory test for the biological sample, and wherein the set of inquiries is unique for the payor, and obtaining the set of patient-specific data required by the payor to issue the reimbursement for the laboratory test based on the selected subset of payor specific guidelines entered by the user wherein the set of patient-specific data includes additional information about the patient or the laboratory test to enable the reimbursement. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “in a graphical user interface”, “from a data store”, “on a graphical user interface”, “via the graphical user interface” “from the graphical user interface”, and “transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory”, presenting a list of payor identities in a graphical user interface, the payor identities corresponding to payors available for selection be a user, based on the selection by the user received via the graphical user interface, determining a subset of payor-specific ordering guidelines from all available ordering guidelines, obtaining, from a data store, a payor class corresponding with the subset of payor-specific ordering guidelines, and a set of pre-approved test types, wherein the subset of payor-specific ordering guidelines comprise a plurality of ordering criteria flags, comparing a laboratory test type for the laboratory test to the set of pre-approved test types, upon determining that the laboratory test type matches at least one of the set of pre-approved test types, generating, on the graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, wherein the set of inquiries is limited to ensure a set of patient-specific data is obtained in order to issue a reimbursement for the laboratory test for the biological sample, and wherein the set of inquiries is unique for the payor, obtaining, from the graphical user interface, the set of patient-specific data required by the payor to issue the reimbursement for the laboratory test based on the selected subset of payor specific guidelines entered by the user via the graphical user interface, wherein the set of patient-specific data includes additional information about the patient or the laboratory test to enable the reimbursement and transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a graphical user interface”, “from a data store”, “on a graphical user interface”, “via the graphical user interface” and “from the graphical user interface”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
 “wherein the biological sample comprises urine, blood, or oral fluid” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the laboratory test comprises a drug test” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity”, “displaying…a medical necessity input field”, “obtaining…a description of medical necessity entered by the user via the graphical user interface into the medical necessity input field”, “storing…the user description of medical necessity” and further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, “from the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use. 
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity”, “displaying…a pre-screening indicator” and “storing…the pre-screening criteria” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface”, and “in the data store” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity” and “displaying…the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“displaying…a warning message if the laboratory test does not match any of the payor-approved laboratory test types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“on the graphical user interface” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally link the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2002/0161606; herein referred to as Bennett) in view of Smith (US 2015/0012300).
As per claim 1, 
Bennett teaches presenting a list of payor identities in a graphical user interface, the payor identities corresponding to payors available for selection by a user. (Paragraphs [0082] and [0128] and Figure 7C of Bennet. The teaching describes a graphical user interface in which a user can see a list of insurance carriers (list of payor entities), wherein the choice of insurance carrier is selected by the user from the list.)
Bennett further teaches based on the selection by the user received via the graphical user interface, determining a subset of payor-specific ordering guidelines from all available ordering guidelines and obtaining, from a data store, a payor class corresponding with the subset of payor-specific ordering guidelines, and a set of pre-approved test types, wherein the subset of payor-specific ordering guidelines comprise a plurality of ordering criteria flags. (Paragraphs [0029], [0049], [0050], [0066], [0139] and [0140] of Bennett. The teaching describes an on-line medical test ordering system. Each payor has specific guidelines as to what tests that are ordered will and won’t be covered based on the diagnosis codes used for the patient. When the user checks to see if a particular test is covered by the insurance plan through an inquiry option, the user interface returns with a verified eligibility for the order. This constitutes a pre-approved test. The teaching further describes that order codes are assigned flags depending on the status of the order. If the flag value is “L”, or limited coverage, step 84 is entered and a symbol “@” is set to be printed on the requisition. If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition. If the flag value is “N”, or research-use-only (RUO), step 88 is entered and a symbol “&” is set to be printed on the requisition.)
Bennett further teaches comparing a laboratory test type for the laboratory test to the set of pre-approved test types. (Paragraphs [0027], [0042]-[0044], [0051], [0052] and [0057] of Bennett. The teaching describes that the ordering system can be used specifically with laboratory tests. The teaching further describes “as an example, the method requires at least one ICD code payable for each CPT in the Order Code-CPT table”, “disclaimer notice alerts the client that the test being ordered is not considered medically necessary by the insurer (Medicare, for example) based on the ICD code entered”)
Bennett further teaches obtaining, from the graphical user interface, the set of patient-specific data required by the payor to issue the reimbursement for the laboratory test based on the selected subset of payor specific guidelines entered by the user via the graphical user interface, wherein the set of patient-specific data includes additional information about the patient or the laboratory test to enable the reimbursement. (Paragraphs [0042], [0045] and [0128]-[0131] of Bennett. The teaching describes at least “To use the generic test-ordering screen shown in FIG. 12, the user selects the generic insurance carrier from the drop down list on the Billing Information screen (FIG. 7C), and the system checks which laboratory has been set up for this client for this insurance carrier”, “limited coverage tests require specific diagnosis codes indicating medical necessity to justify reimbursement for the services”. Here the system requires the patient’s billing information (a set of patient specific data) and specific diagnosis codes (additional information about the laboratory test) to enable the reimbursement)
Bennett further teaches transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are met in light of the requirements from the insurer, the laboratory test order is submitted to the associated laboratory.)
Bennett does not explicitly teach upon determining that the a test type for the laboratory test corresponds to at least one of the set of pre-approved test types, displaying, on a graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location. 
However Smith teaches upon determining that the laboratory test type matches at least one of the set of pre-approved test types, generating, on the graphical user interface, a set of inquiries associated with the plurality of ordering criteria flags prompting the user to enter responses required to satisfy one or more payor-specific ordering guidelines, and a pre-screening criteria specifying information about a set of pre-screening test requirements that must be completed before the laboratory test for the biological sample is collected from the patient, wherein at least one pre-screening test requirements comprises a test location, wherein the set of inquiries is limited to ensure a set of patient-specific data is obtained in order to issue a reimbursement for the laboratory test for the biological sample, and wherein the set of inquiries is unique for the payor. (Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria). Here the questionnaire has limited inquiry because there is a finite number of questions that is asked to determine the required information. The factors include requirements for information needed for the procedure as indicated by specific imaging center, laboratory or other medical provider facility for which the patient is being pre-registered. The customization of the forms within the questionnaire take into account other factors including the requirements of the relevant payor, such as for instance a commercial insurance provider, Medicare, or workers compensation provider.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the ordering system of Bennett, the order questionnaire form of Smith. Both the teaching of Bennett and the teaching of Smith are directed to ordering systems for laboratory tests. Each limitation claimed is taught by the prior art, though in separate references. The prior art would have performed the same when combined as they would apart. One of ordinary skill in the art would have found such a combination as predictable in light of what the prior art teaches. Accordingly, it would have been obvious to one of ordinary skill in the art to combine known elements in the prior art in the effort to create an improved system. One of ordinary skill in the art would have added to the teaching of Bennett, the teaching of Smith based on this rationale without yielding unpredictable results. 
The combined teaching of Bennett and Smith would then teach transmitting an electronic order for the laboratory test based on the payor-specific ordering guidelines and the pre-screening criteria to a computing system associated with a laboratory. (Paragraph [0128] of Bennett. The teaching describes that once all of the testing requirements are met in light of the requirements from the insurer, the laboratory test order is submitted to the associated laboratory. Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria))
As per claim 2, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the payor-specific ordering guidelines further comprise a medical necessity flag, a frequency limit flag, or a list of payor-approved laboratory test types. (Paragraphs [0033], [0049], [0050] and [0057] of Bennett. The teaching describes at least “there is shown a method, generally designated 70, for determining the medical necessity category of each test and providing the ABN page on the display screen of the client computer, in response to the payment status”)
As per claim 3, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the biological sample comprises urine, blood, or oral fluid. (Paragraph [0002] of Bennett. The teaching describes at least “A biological sample (e.g., blood, urine, culture, etc.) is taken from the patient by the medical professional”)
As per claim 4, 
The combined teaching of Bennett and Smith teaches the limitations of claim 1. 
Bennett further teaches wherein the laboratory test comprises a drug test. (Figure 7D, U149 of Bennett.)
As per claim 6, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the medical necessity flag to true is identifying a medical necessity is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a medical necessity input field, obtaining, from the graphical user interface, a description of medical necessity entered by the user via the graphical user interface into the medical necessity input field, storing, in the data store, the user description of medical necessity and transmitting a request for reimbursement to the payor, the request for reimbursement comprising the user description of medical necessity. (Paragraphs [0044], [0045], [0059], [0076], [0128] and [0131] of Bennett. The teaching describes at least “An example of the advance-beneficiary-notice screen (ABN) is shown in FIG. 7K. This screen is a reminder that limited coverage tests require specific diagnosis codes indicating medical necessity to justify reimbursement for the services”)
As per claim 7, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett and Smith further teaches setting the pre-screening flag to true if pre-screening is required by the payor identified by the indication of the payor identity, displaying, on the graphical user interface, a pre-screening indicator, storing, in the data store, the pre-screening criteria and transmitting a request for reimbursement to the payor, the request for reimbursement comprising the pre-screening criteria. (Paragraphs [0048], [0065], [0066], [0130] and [0131] and Table 3 of Bennett. The teaching describes at least “If Medicare determines that a particular service, although it would otherwise be covered, is not reasonable and necessary under the Medicare Program standards, Medicare will deny payment for that service. Tests ordered by your physician and identified on this requisition with the “@”, “&” or an “(F)” symbol are likely to be denied for payment. Those tests designated with the “@” symbol are likely to be denied for payment because Medicare usually does not pay for these tests for the reported diagnosis. Those tests designated with the “&” symbol are likely to be denied because the test is performed using a kit that is non-FDA approved/experimental. The Occult Blood and PSA laboratory tests that are designated with an “(F)” are likely to be denied payment because Medicare only pays for screening ONCE every TWELVE months.” Paragraphs [0025]-[0027] of Smith. The teaching describes that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. The questionnaire is customized to meet the need of payors to verify a patient’s eligibility for care (a plurality of ordering flags) and also requests user input for the criteria needed for the facility where the test is to be performed, such as the test location (pre-screening criteria))
As per claim 8, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches setting the frequency limit flag to a payor-specific frequency threshold if a payor-specific frequency threshold is required by the payor identified by the indication of the payor identity. (Paragraph [0050] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”)
Bennett further teaches displaying, on the graphical user interface, the payor-specific frequency threshold and an indication of a frequency at which the laboratory test had been performed for the patient. (Paragraphs [0050] and [0062] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”, “the client may select how results are to be printed or viewed (step 132). Examples of pages displayed on the screen for client prompting and an example of a printed report are shown in FIGS. 8A-8C. It will be appreciated that the report may be printed or viewed with all test results shown or only abnormal results shown.”)
As per claim 9, 
The combined teaching of Bennett and Smith teaches the limitations of claim 8. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the indication of the frequency at which the laboratory test had been performed for the patient is equal to or exceeds the payor-specific frequency threshold. (Paragraphs [0050] and [0062] of Bennett. The teaching describes at least “If the flag value is “F”, or based on a frequency (for example, one test per year), step 86 is entered and a symbol “F” is set to be printed on the requisition.”, “the client may select how results are to be printed or viewed (step 132). Examples of pages displayed on the screen for client prompting and an example of a printed report are shown in FIGS. 8A-8C. It will be appreciated that the report may be printed or viewed with all test results shown or only abnormal results shown.”) 
As per claim 10, 
The combined teaching of Bennett and Smith teaches the limitations of claim 2. 
Bennett further teaches displaying, on the graphical user interface, a warning message if the laboratory test does not match any of the payor-approved laboratory test types. (Paragraphs [0029], [0050], [0062], [0066] and [0145] of Bennett. The teaching describes at least “If a patient's eligibility cannot be verified, a message is displayed noting inability to verify eligibility”)
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1. 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially similar to claim 10. Accordingly, claim 20 is rejected for the same reasons as claim 10.

Response to Arguments
Applicant's arguments filed April 04, 2022 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive.
The applicant argues that no enumerated method of “Certain Methods of Organizing Human Activity” is provided by the Office. 
The examiner respectfully disagrees. As was the case with the previous office action, the current action clearly articulates that the pending claims recite the abstract idea category of “Certain Methods of Organizing Human Activity”, specifically “managing personal behavior or relationships or interactions between people” which is specifically enumerated by the MPEP at MPEP 2106.04(a)(2)(II)(C). Rather, the applicant cites “other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity” as evidence that the examiner is relying on this rationale to support his position of claim 1 being directed to an abstract idea. This citation and argument by the applicant apparently ignores the argument made by the examiner by completely removing this quotation from the immediate context of the examiner’s argument. This line is merely used to demonstrate that the abstract idea identified by the examiner directly above this quotation is directed to certain methods of organizing human activity aside from additional elements that the claim also recites and is considered latter in the analysis. The examiner goes on to explain his position after that quotation but to suggest that the examiner relies only on “other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity” as evidence that that the pending claims are directed to an abstract idea completely ignores the thrust of the examiner’s argument. 
The applicant further argues that the pending claims are directed to an improvement in technology and therefor provide for a practical application under Step 2A Prong 2. The applicant argues that rather than collecting information at each step, the system efficiently collects information at the beginning and makes subsequent determinations based on the initial information collected. This argued improvement limits communications and data collected which improves computational efficiency to reduce unnecessary data stored by the system. 
The examiner respectfully disagrees. The control of how and when to collect information in the context of this argument appears to fundamentally choose a particular manner by which information is collected. Such functionality has been characterized as either already abstract or insignificant extra-solution activity. Furthermore, changing a query behavior from at every step to the beginning of a process does not appear to have anything to do with technology. Rather, it merely controls when the technology that is implementing the abstract idea collects information. Reducing this information collection to a single instance may reduce the number of communications that are happening, but this is not due to improved technology in communication, but rather a subjective choice of when to trigger a query event. There is little evidence, if any, to demonstrate definitively that the steps presented in the independent claims provide for a technical improvement. Rather, it is apparent to the examiner that the steps implemented on generic technology are used to achieve business constraints and uses previously existing technology to reach these business goals rather than directly improving the technology that is achieving these ends. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that the form in Smith is not based upon determining that the laboratory test type matches at least one of the set of pre-approved test types, as recited by the claims. 
The examiner respectfully disagrees. Paragraph [0027] of Smith clearly teaches that the “questionaire is customized specifically for the subject patient to request relevant patient information. The customization of the questionnaire takes place based on a variety of factors. The factors include requirements for information needed for the procedure as indicated by specific imaging center, laboratory or other medical provider facility for which the patient is being pre-registered. The customization of the forms within the questionnaire take into account other factors including the requirements of the relevant payor, such as for instance a commercial insurance provider, Medicare, or workers compensation provider.” This teaching means that once a laboratory test is deemed to be appropriate, construed as a type of type pre-approval, the system presents a questionnaire for the user to input information regarding insurance pre-authorization and facility requirements. This fundamentally reads on the plain language of the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686